                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    Estate of BERNICE KEKONA,                           CASE NO. C18-0116-JCC
10                           Plaintiff,                   MINUTE ORDER
11            v.

12    ALASKA AIRLINES, et al.,

13                           Defendants.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on the parties’ stipulated motion to extend the
18   deadline for rebuttal expert disclosures and reports and to extend the discovery cutoff date (Dkt.
19   No. 41). The motion is GRANTED. Rebuttal expert disclosures and reports are due no later than
20   December 7, 2018. The discovery cutoff date is EXTENDED to January 21, 2019.
21          DATED this 29th day of November 2018.
22                                                          William M. McCool
                                                            Clerk of Court
23

24                                                          s/Tomas Hernandez
                                                            Deputy Clerk
25

26


     MINUTE ORDER
     C18-0116-JCC
     PAGE - 1
